Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over  USP 4440816 see abstract col 2 through col. 3 and claims 3, 16 24, 29 and 30; further in view of USP 5159123 col. 1 thought col. 3 line 20. 

Claims 1 and 4 are product-by-process claims and thus not limited to the manipulations of the recited steps in either claims, i.e. only the structure implied by the steps. Although applicants do not disclose a specific structure in either claims 1 or 4, it is noted  that a typical structure for 1,3 butadiene after polymerization to polybutadiene has a typical structure:


    PNG
    media_image1.png
    163
    600
    media_image1.png
    Greyscale
    (A)

Moreover, the grafting of polybutadiene polymers to produce a depolymerizing agent is exhaustedly known in the art. No
the, for example, USP 4440816, which is directed to a rubber-modified asphalt composition, discloses the use of a depolymerized rubber which refers to a natural rubber which has been depolymerized to decrease its molecular weight by the treatment with a depolymerizing agent.  As an example of the depolymerizing agent, the reference discloses the use of depolymerized synthetic rubbers particularly conjugated diene polymers such as polybutadiene. The reference also states the depolymerized rubbers have an average molecular weight ranging from 10,000 to 110, 00. More importantly, however, the re reference discloses that the non-depolymerized rubber, 
The use of a non-depolymerized polymer as the depolymerizing agent is known in the art. For example, the reference states that it is also desirable to include a non-depolymerized rubbery polymer, well known to those skilled in the art and include natural rubbers as well as synthetic rubbers. Suitable are synthetic rubbers which are homopolymers of a conjugated diene (e.g., butadiene , isoprene, chloroprene, etc.) as well as various polymers which are substituted with a functional group containing a labile hydrogen atom. For example, various hydroxy, amino and like substituted homopolymers of conjugated dienes may likewise be employed. In addition, as the non-depolymerized rubbery polymers, of elastomeric materials formed by copolymerization of one or more of the conjugated dienes described above with one or more ethylenic monomers such as styrene as well as hydroxy, amino and mercapto-substituted derivatives thereof, acrylonitrile, methacrylonitrile, acrylic acid, methacrylic acid, etc. Included are butadiene  -styrene rubbers, butadiene  -acrylonitrile rubbers, etc. the reference states that hydroxy-terminated copolymers, albeit not a mercaptan, are particularly useful. Thus, USP 4440816 teaches that poly (1,3 butadiene) may be selectively grafted with hydroxyl groups producing a product having a structure: 

 
                            
    PNG
    media_image2.png
    76
    350
    media_image2.png
    Greyscale
(B)
See also, USP 5159123 which discloses the synthesis of hydroxyl terminated polybutadiene leading to the depolymerization of the polybutadiene to smaller polybutadiene oligomers. 
Turning now to applicants invention of employing thiols (mercaptans) groups instead of hydroxyl groups to be grafted onto the backbone of the poly(1,3, butadiene, it is well understood in the art that thiols are the sulfur analogue to alcohols (hydroxy). 
It is also understood in the art that both hydroxy and thiols may directly react with the alkene groups to produce (mono, di or tri) thiol or  (mono, di or tri) hydroxy substituted or terminated structures. The difference between a thiol grafted polybutadiene and a hydroxyl grafted polybutadiene reside in their electronegativity with SH bonds being less polar than OH bonds. 
Considering the above, since the selective grafting of polybutadiene polymers in general is well-known and since the specific modification of polybutadiene of using hydroxyl groups is known, a polybutadiene containing thiol groups would have been obvious to the skilled artisan since the use of mercaptans (thiols) is disclosed in USP 4440816. Additionally, due to their structural similarities and similar reactivities, the ability of a thiol (or hydroxy) to be grafted to polybutadiene (a rubber)  resulting in a depolymerizer would be an inherent in the reaction. 
   Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a thiol or mercaptan containing moiety to selectively graft to the 1,3 butadiene moiety since it is disclosed as useful in USP 4440816. Additionally, a very similar structure using hydroxyl groups on the backbone of 1,3, butadiene moiety is widely known as shown in the prior art including both USP 4440816 and  USP 5129123. Thus, generally, when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
One would be motivated to use the thiol group to graft instead of the hydroxy moiety since a thiol terminated polybutadiene is less polar resulting in a more stable less reactive product while accomplishing the function of being a depolymerizing agent
 
With regard to claim 2 and claim 5, note the structure for the hydroxy-grafted moiety (B) and the obviousness discussion regarding the similarity between thiols and alcohols in claim 1 above. 

With regard to claim 3 and claim 7, note discussion regarding the molecular weights in claim 1 above. USP 4440816, states the depolymerized rubbers have an average molecular weight ranging from 10,000 to 110,000 which falls within applicants’ claimed range of 1000 to 400,000.

With regard to claim 4, since the references primary disclosure is directed to the production rubber-modified asphalt composition, the reference discloses that the preparations of the reactants, depolymerizing agents etc. are well-known to those in the art.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since general reaction is said to be well-known in the art and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 6, note the discussion in claim 1 above, as well as claims 3, 16,  24, 29 and 30 of USP 4440816 wherein the depolymerized rubber is inherently being recycled to produce a modified composition.

In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765